[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-12044                 ELEVENTH CIRCUIT
                                                             DECEMBER 2, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 08-00125-CR-JTC-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DONTARION BRATTON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (December 2, 2009)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:

     Mary Erickson, appointed counsel for Dontarion Bratton in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bratton’s conviction and

sentence are AFFIRMED.




                                          2